Motion Granted; Vacated and Remanded and Memorandum Opinion filed
May 14, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00805-CV

       CHERYL JONES D/B/A EAGLE REALTY GROUP, Appellant
                                        V.

 MARY GAYE, SAMIA RECHACHE AND FIRST CLASS REALTY, INC.,
                       Appellees

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1034189

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed July 7, 2014. On May 5, 2015, the
parties filed a joint motion to set aside or vacate the judgment and remand the
cause to the trial court for rendition of judgment in accordance with the parties’
settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, we vacate the judgment signed July 7, 2014, and remand the
cause to the trial court for rendition of judgment in accordance with the parties’
agreement.

                                            PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                        2
3